Exhibit 10.1 INVESTMENT AGREEMENT dated as of June 22, 2009 among REPUBLIC AIRWAYS HOLDINGS INC. FRONTIER AIRLINES HOLDINGS, INC., FRONTIER AIRLINES, INC. and LYNX AVIATION, INC. TABLE OF CONTENTS Page ARTICLE 1 Definitions Section 1.01.Definitions Section 1.02.Other Definitional and Interpretative Provisions ARTICLE 2 Issuance And Purchase Of Common Shares Section 2.01.Issuance and Purchase of Common Shares Section 2.02.Closing ARTICLE 3 Representations And Warranties Of The Companies Section 3.01.Bankruptcy Court Orders Section 3.02.Capitalization; Securities Section 3.03.Financial Advisors and Brokers Section 3.04.Controls Section 3.05.Aircraft Section 3.06.Certificated Air Carrier Section 3.07.Slots and Gate Interests Section 3.08.Foreign Corrupt Practices Act Section 3.09.Corporate Existence; Compliance with Law Section 3.10.Corporate Power, Authorization, Enforceable Obligations Section 3.11.Financial Statements and Reports Section 3.12.Absence of Certain Changes or Events Section 3.13.Ownership of Property; Real Estate; Liens Section 3.14.Labor Matters Section 3.15.Ventures, Subsidiaries and Affiliates; Outstanding Equity Securities and Indebtedness Section 3.16.Taxes. Section 3.17.ERISA Section 3.18.No Litigation Section 3.19.Intellectual Property Section 3.20.Environmental Matters Section 3.21.Insurance Section 3.22.Contracts Section 3.23.Exemption from Registration ARTICLE 4 Representations And Warranties Of The Investor Section 4.01.Organization Section 4.02.Authorization of Agreements Section 4.03.Consents; No Conflicts Section 4.04.Financial Advisors and Brokers Section 4.05.Ownership of Equity Securities; Purpose of Investment Section 4.06.Citizenship Section 4.07.Financing ARTICLE 5 Pre-closing Covenants Section 5.01.Interim Operations Section 5.02.Bankruptcy Filings, Covenants and Agreements Section 5.03.No Solicitation of Alternative Transactions Section 5.04.Accounting Policies Section 5.05.Postpetition Transactions and Settlements Section 5.06.Taxes Section 5.07.Flight Operations Section 5.08.Notice of Incidents and Accidents Section 5.09.Aircraft Maintenance Programs Section 5.10.No Title IV Liability Section 5.11.Claims Section 5.12.Proceeds to General Unsecured Creditors ARTICLE 6 Additional Covenants Section 6.01.Information Rights and Access Section 6.02.Company Reports; Financial Statements Section 6.03.Publicity Section 6.04.Tax Contests Section 6.05.Investor Financing Section 6.06.Transaction Court Documents Section 6.07.Director and Officer Liability and Indemnification ARTICLE 7 Conditions Section 7.01.Conditions to Both the Investor’s and the Company’s Obligations Section 7.02.Conditions to the Investor’s Obligations Section 7.03.Conditions to the Company’s Obligations ARTICLE 8 Termination Section 8.01.Termination of Agreement Section 8.02.Effect of Termination ARTICLE 9 Miscellaneous Section 9.01.Collective Bargaining Agreements Section 9.02.Survival of Representations and Warranties Section 9.03.Specific Performance Section 9.04.Notices Section 9.05.Entire Agreement; Amendment Section 9.06.Counterparts Section 9.07.Governing Law; Jurisdiction Section 9.08.Successors and Assigns Section 9.09.No Third-Party Beneficiaries Section 9.10.Binding Effect Section 9.11.Company Disclosure Schedules EXHIBIT A form of Investment Agreement and Bidding Procedures Order EXHIBIT B Company disclosure Schedules EXHIBIT C Investor Disclosure Schedules EXHIBIT D Form of Disclosure Statement Schedule 1.01(b) Knowledge Group Schedule 5.06 Taxes Schedule 5.10 Multiemployer Plan Liabilities and Ovligations Schedule 6.07 D&O Insurance Premium Schedule 7.02(k) Regulatory Approvals Schedule 7.02(m) Scope of Tax Due Diligence INVESTMENT AGREEMENT THIS INVESTMENT AGREEMENT (together with all exhibits and schedules hereto and as the same may be amended, supplemented or otherwise modified from time to time in accordance with the terms hereof, the “Agreement”), dated as of June 22, 2009, by and among Republic Airways Holdings Inc., a Delaware corporation (the “Investor”), Frontier Airlines Holdings, Inc., a Delaware corporation (the “Company”), Frontier Airlines, Inc., a Colorado corporation (“Frontier Airlines”), and Lynx Aviation, Inc., a Colorado corporation (“Lynx,” and, together with the Company and Frontier Airlines, the “Companies”), and their respective successors, including, as the context may require, on or after the Effective Date, as reorganized pursuant to the Bankruptcy Code. W I T N E S S E T H: WHEREAS, on April 10, 2008, the Companies filed voluntary petitions commencing cases (the “Cases”) under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”); WHEREAS, the Companies have continued in the possession of their assets and in the management of their businesses pursuant to Sections1107(a) and 1108 of the Bankruptcy Code; WHEREAS, pursuant to the Plan (as defined below), the Company intends to cancel the existing outstanding Equity Securities of the Company upon the Effective Date (as defined below) and issue a number of common shares of the Company (the “Common Shares”), representing 100% of the total equity capital of the Company on a Fully Diluted Basis (as defined below) to the Investor (the “Investment”) in exchange for the Investment Price (as defined below); WHEREAS, the parties intend that the transactions contemplated hereby will be implemented by, and take effect on the Effective Date (or such other time as provided in Section 2.02), subject to the satisfaction of the conditions set forth herein; and WHEREAS, the Company and the Investor desire to make certain representations, warranties, covenants and agreements in connection with the transactions contemplated herein; NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and agreements contained herein, the parties hereto agree as follows, in the case of the Companies, subject to Bankruptcy Court approval of this Investment Agreement: ARTICLE 1 Definitions Section 1.01.Definitions.As used in this Agreement, the following terms shall have the meanings set forth below: “Affiliate” means, with respect to any specified Person, a Person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the specified Person, where “control” (including the terms “controlling,” “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract, or otherwise; provided, however, that when used with respect to the Company, “Affiliate” shall not include the Investor or any Affiliate of the Investor. “Agreement” has the meaning set forth in the preamble hereto. “Air Carrier” means each of Frontier Airlines and Lynx. “Airport Authority” means any city or any public or private board or other body or organization chartered or otherwise established for the purpose of administering, operating or managing airports or related facilities, which in each case is an owner, administrator, operator or manager of one or more airports or related facilities. “Alternative Transaction” means (a) a merger or other business combination or similar transaction, (b) any sale of assets or other disposition of assets pursuant to Section 363 of the Bankruptcy Code or pursuant to a plan of reorganization, in either case that would be materially inconsistent with the Investment or the transactions contemplated herein, (c) any sale of Equity Securities of any of the Companies or (d) any Stand Alone Plan.For the avoidance of doubt, any transaction expressly permitted under this Agreement or any transaction to which the Investor, in its sole discretion, consents shall not be an Alternative Transaction. “Approvals” has the meaning set forth in Section 7.02(k) hereof. “Arbitrable Dispute” means any dispute, controversy or claim between the parties hereto with respect to Article 8. “Arbitration Demand Notice” means a written demand that an Arbitrable Dispute be resolved by binding arbitration. “Arbitration Demand Date” has the meaning set forth in Section 8.02(e)(ii) hereto. “Arbitration Rules” means the Rules of the American Arbitration Association and its procedures for Large, Complex Commercial Disputes, as then currently in effect. “Auction Termination Date” has the meaning set forth in Section 5.02(b). “Bankruptcy Code” has the meaning set forth in the recitals hereto. “Bankruptcy Court” has the meaning set forth in the recitals hereto. “Board” means the board of directors of the Company (including, with respect to periods following the Effective Date, the reorganized Company). “Books and Records” means any books and records of each of the Companies relating to period prior to the Closing. “Business Day” means any day other than a Saturday, Sunday or a day on which banking institutions of the State of New York are authorized by law or executive order to close. “Business Plan” is the business plan of the Company identified as version 5.4a, dated as of June3, 2009, and delivered to the Investor prior to the date hereof, which shall be deemed modified to reflect any changes in the fleet plan made at the request of the Investor to satisfy Section 7.02(f). “By-Laws” means the by-laws of the Company, as amended from time to time (including, with respect to periods following the Effective Date, the by-laws of the reorganized Company). “Cases” has the meaning set forth in the recitals hereto. “Certificated Air Carrier” means a Person holding a certificate of public convenience and necessity issued pursuant to Chapter 411 of Title 49 and an air carrier operating certificate issued under Part 121 of the FAR pursuant to Chapter 447 of Title 49, in each case issued by the Secretary of Transportation, for aircraft capable of carrying ten or more individuals or 6,000 pounds or more of cargo, or that is otherwise certified or registered to the extent required to fall within the purview of
